       Case 2:20-cv-00537-AKK Document 17 Filed 08/02/21 Page 1 of 16                    FILED
                                                                                2021 Aug-02 PM 01:06
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

GARY D. BOOTH,                             )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )          Civil Action Number
                                           )          2:20-cv-00537-AKK
COMMISSIONER OF SOCIAL                     )
SECURITY ADMINISTRATION,                   )
                                           )
       Defendant.                          )


                          MEMORANDUM OPINION

      Gary Booth brings this action under 42 U.S.C. § 405(g) of the Social Security

Act appealing the final adverse decision of the Commissioner of the Social Security

Administration. The court finds that the Administrative Law Judge (“ALJ”) applied

the correct legal standards and that substantial evidence does not support the ALJ’s

decision. Therefore, the court affirms the ALJ’s decision.

                                      I.

      Booth worked for over 25 years, including as a project estimator. R. 27-28,

62. According to Booth, he lost his job in 2017 because he missed too many days

due to debilitating back pain. R. 43. He applied for Disability Insurance and

Disability Insurance Benefits (“SSDI”), alleging a disability onset of February 17,

2017, due to lower back pain, nerve damage in the right and left leg, degenerative
       Case 2:20-cv-00537-AKK Document 17 Filed 08/02/21 Page 2 of 16




disc disease, and arthritis. R. 51-52. The Commissioner denied the application, R.

88, and Booth requested and received a hearing before an ALJ, R. 95, 21-50. The

ALJ subsequently issued a decision finding that Booth was not disabled. R. 70-83.

The Appeals Council denied review, R. 1, rendering the ALJ’s decision the final

decision of the Commissioner. Booth then filed this action for judicial review under

42 U.S.C. § 405(g).

                                       II.

      This court’s review is limited to determining whether the record contains

substantial evidence to sustain the ALJ’s decision and whether the ALJ applied the

correct legal standard. See 42 U.S.C. § 405(g); Chester v. Bowen, 792 F.2d 129, 131

(11th Cir. 1986). Under 42 U.S.C. §§ 405(g) and 1383(c)(3), the Commissioner’s

“factual findings are conclusive if supported by ‘substantial evidence.’” Martin v.

Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990). Thus, the court cannot reconsider

the facts, reevaluate the evidence, or substitute its judgment for the Commissioner’s.

Id. Instead, it must review the final decision as a whole and determine if it is

“‘reasonable and supported by substantial evidence.’” Id. (quoting Bloodsworth v.

Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983)).

      Substantial evidence refers to “such relevant evidence as a reasonable person

would accept as adequate to support a conclusion.” Id. (quoting Bloodsworth, 703

F.2d at 1239). As the Supreme Court recently emphasized, this burden “is not high.”



                                             2
       Case 2:20-cv-00537-AKK Document 17 Filed 08/02/21 Page 3 of 16




Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019). Rather, substantial evidence falls

somewhere between a “scintilla” and a “preponderance of evidence.” Martin, 894

F.2d at 1529. If substantial evidence supports the Commissioner’s factual findings,

then the court must affirm even if the evidence preponderates against those

findings. See id. However, this “does not yield automatic affirmance” despite the

limited scope of judicial review, Lamb v. Bowen, 847 F.2d 698, 701 (11th Cir. 1988),

and reviewing courts are not to act as mere “automatons.” Bloodsworth, 703 F.2d

at 1239 (quotation omitted). The ALJ’s conclusions of law, in contrast, receive de

novo review. Martin, 894 F.2d at 1529. Reversal is proper if the ALJ applies the

incorrect legal standard or provides an insufficient basis for the court to determine

that the correct legal principles have been followed. See Bowen v. Heckler, 748 F.2d

629, 635–36 (11th Cir. 1984).

                                       III.

      The fundamental inquiry into any application for SSDI is whether the claimant

is “disabled,” 42 U.S.C. § 423(d)(2)(A); see also Barnhart v. Thomas, 540 U.S. 20,

21–22 (2003), meaning that he is unable to engage in any substantial gainful activity

due to any medically determinable physical or mental impairment which can be

expected to result in death or has lasted or can be expected to last for a continuous

period greater than or equal to 12 months, 42 U.S.C. §§ 416(i)(1)(A), 423(d)(1)(A).




                                          3
        Case 2:20-cv-00537-AKK Document 17 Filed 08/02/21 Page 4 of 16




                                         A.

      The Social Security Act requires the ALJ to apply a five-step sequential

evaluation process to determine whether a claimant is disabled. 20 C.F.R. §

404.1520(a); accord Phillips v. Barnhart, 357 F.3d 1232, 1237-40 (11th Cir. 2004).

Specifically, the ALJ must determine in sequence whether:

      (1) the claimant is currently unemployed;

      (2) the claimant has a severe impairment;

      (3) the impairment meets or equals one listed by the Commissioner;

      (4) the claimant is unable to perform his or her past work; and

      (5) the claimant is unable to perform any work in the national economy.

Phillips, 357 F.3d at 1237. “An affirmative answer to any of the above questions

leads either to the next question, or, on steps three and five, to a finding of disability.

A negative answer to any question, other than step three, leads to a determination of

‘not disabled.’” McDaniel, 800 F.2d at 1030 (citing 20 C.F.R. § 416.920(a)-(f)).

“Once the finding is made that a claimant cannot return to prior work the burden of

proof shifts to the [Commissioner] to show other work the claimant can do.” Foote

v. Chater, 67 F.3d 1553, 1559 (11th Cir. 1995).

                                         B.

      Claimants, such as Booth, alleging disability based on their subjective pain

must meet additional criteria. The Eleventh Circuit applies a three-part “pain



                                              4
       Case 2:20-cv-00537-AKK Document 17 Filed 08/02/21 Page 5 of 16




standard” when a claimant seeks to establish disability through his own testimony

of pain or other subjective symptoms. Holt v. Sullivan, 921 F.2d 1221, 1223 (11th

Cir. 1991). Under that standard, the claimant must show:

      (1) evidence of an underlying medical condition; and (2) either (a)
      objective medical evidence confirming the severity of the alleged pain;
      or (b) that the objectively determined medical condition can reasonably
      be expected to give rise to the claimed pain.

Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002); see 20 C.F.R.

§ 416.1529(a)-(c).   “A claimant’s subjective testimony supported by medical

evidence that satisfies the pain standard is itself sufficient to support a finding of

disability.” Holt, 921 F.2d at 1223. Thus, if a claimant testifies to disabling pain

and satisfies the three-part pain standard, the ALJ must find a disability unless the

ALJ properly discredits the claimant’s testimony.

      If the ALJ finds that the claimant has a medically determinable impairment

that could reasonably be expected to produce his symptoms, “the ALJ must evaluate

the intensity and persistence of the symptoms to determine how they limit the

claimant’s capacity for work.” Costigan v. Comm’r, 603 F. App’x 783, 786 (11th

Cir. 2015) (citing 20 C.F.R. § 404.1529(c)(1)). In this evaluation, the ALJ must

consider:

      (1) the claimant’s daily activities; (2) the nature, location, onset,
      duration, frequency, radiation, and intensity of pain and other
      symptoms; (3) precipitating and aggravating factors; (4) adverse side-
      effects of medications, and (5) treatment or measures taken by the
      claimant for relief of symptoms.


                                          5
        Case 2:20-cv-00537-AKK Document 17 Filed 08/02/21 Page 6 of 16




Id. at 786-87 (citing 20 C.F.R. § 404.1529(c)(3)(i)-(vi)). In addition, if the ALJ does

not provide reasons for rejecting subjective pain testimony, then the ALJ is deemed

to have accepted the testimony as true. Hale v. Bowen, 831 F.2d 1007, 1012 (11th

Cir. 1987). Therefore, if the ALJ either fails to articulate reasons for refusing to

credit the claimant’s pain testimony, or if the ALJ’s reasons are not supported by

substantial evidence, the court must accept as true the claimant’s pain testimony and

render a finding of disability. Hale, 831 F.2d at 1012.

                                         IV.

      In this case, at Step One, the ALJ determined that Booth has not engaged in

gainful activity since February 16, 2017. R. 72. At Step Two, the ALJ found that

Booth has severe impairments of anxiety, degenerative disc disease, and long-term

drug therapy. R. 72. At Step Three, the ALJ found that Booth did not have an

impairment or combination of impairments that met or equaled the severity of the

listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. R. 73. Although

the ALJ answered question three in the negative, consistent with the law, see

McDaniel, 800 F.2d at 1030, the ALJ proceeded to the next step. The ALJ found

Booth had the RFC to perform light work, as defined in 20 C.F.R. § 404.1567(b),

except that Booth can only “occasionally climb ramps or stairs, but never climb

ladders, ropes, or scaffolds; occasionally balance, stoop, kneel, crouch, or crawl;

[have] no exposure to excessive vibration; never be exposed to workplace hazards


                                           6
       Case 2:20-cv-00537-AKK Document 17 Filed 08/02/21 Page 7 of 16




such as moving mechanical parts and high, exposed places; and [is] limited to simple

routine tasks but not a production rate pace.” R. 75-76. Then, at Step Four, based

on Booth’s RFC and the testimony of a vocational expert, the ALJ found that Booth

was unable to perform his past relevant work as a project estimator. R. 81-82. At

Step Five, relying on the vocational expert’s testimony, the ALJ determined that jobs

exist in significant numbers in the national economy that Booth could perform given

his age, education, work experience and RFC, including mail sorter, label coder, and

laundry folder. R. at 82-83. Therefore, the ALJ determined that Booth was not

under a disability as defined by the Social Security Act from the alleged onset date

through the date of the ALJ’s decision. R. 83.

                                       V.

     Booth contends that the ALJ erred by failing to properly consider his subjective

testimony of debilitating back pain. Doc. 14 at 5-15. At issue here is Booth’s

testimony that he is disabled primarily due to chronic, constant, and severe back pain

caused by degenerative disc disease. R. 23-44. Booth testified that he has been in

pain management and taken pain medication for nineteen years; that his back pain

has increased and pain shoots down his right leg; that he can no longer do any

yardwork because it aggravates his back to such a degree that he must stay in bed

for one to two days afterwards; and that sneezing can exacerbate his pain. R. 29, 31-

33. Booth also testified that he tries to avoid driving because of the amount of pain



                                            7
       Case 2:20-cv-00537-AKK Document 17 Filed 08/02/21 Page 8 of 16




medication he takes and that shopping in stores aggravates his back pain. See R. 37-

39. According to Booth, he has to lie on the floor with a pillow under his legs for

about ten to fifteen minutes every hour or two to relieve his back pain; he can only

stand or sit comfortably for about ten to fifteen minutes at a time; he cannot carry a

full clothes basket; and he can only walk about half a block before he must rest. R.

40-42. And, Booth reports that even on pain medication, his pain level is typically

a five on a scale of zero to ten, but “jumps back and forth to an eight” throughout

the day. R. 42. Finally, Booth testified that he missed work three to four days a

month due to his back pain. R. 43.

      The ALJ found that Booth’s allegations concerning the intensity, persistence

and limiting effects of his symptoms were not consistent with the objective medical

evidence: “the evidence as a whole fails to confirm a disabling level of functional

limitations caused by any physical or mental impairment[,]” and Booth’s

“description of the symptoms and limitations [caused by his impairments] . . . has

generally been inconsistent and unpersuasive.” R. at 76-7. Booth contends that the

ALJ erred in reaching those conclusions by purportedly (1) focusing only on the

selective portions of Booth’s medical records and ignoring or minimizing other

relevant parts of the records, and (2) ignoring the limitations Booth reported

regarding his daily activities. Doc. 14 at 8-15. For the reasons discussed below, the




                                          8
        Case 2:20-cv-00537-AKK Document 17 Filed 08/02/21 Page 9 of 16




ALJ’s discussion of Booth’s medical records shows that he considered Booth’s

condition as a whole, and substantial evidence supports the ALJ’s decision.

                                           A.

      Booth’s first contention of error is related to the ALJ’s alleged selective

interpretation of the medical record. But, “there is no rigid requirement that the ALJ

specifically refer to every piece of evidence in his decision, so long as the ALJ’s

decision . . . is not a broad rejection which is ‘not enough to enable the district court

. . . to conclude that the ALJ considered [the claimant’s] medical condition as a

whole.’” Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005) (quoting Foote,

67 F.3d 1561). And, here, Booth is incorrect that the ALJ failed to consider his

medical record as a whole.

      The record reveals that Booth has received treatment for low back pain since

the 1990s and has a diagnosis of “multilevel degenerative changes at L1, L4-5 [and]

loss of disc height stenosis L4-5, L5-S1.” R. 444, 519. As the ALJ noted, Booth

“has a long history of pain management for back pain with Daniel Doleys, [Ph.D.]

at the Doleys Clinic since around 2003.” R. 77. Records from the Doleys Clinic

reflect that, in spite of long-term drug therapy, Booth consistently reported back pain

that he described as aching, burning, and sharp or shooting, with bilateral leg pain,

and that the pain was aggravated by bending, sitting, and standing. R. 325-26, 444,

449, 453, 514, 532, 537, 560. As the ALJ noted, however, the objective reports show



                                            9
        Case 2:20-cv-00537-AKK Document 17 Filed 08/02/21 Page 10 of 16




that doctors at the Doleys Clinic observed that Booth exhibited minimal pain

behavior during visits and could rise easily from a seated position without requiring

any assistance from his arms during most of his appointments in 2017 and 2018. R.

328, 345, 446, 451, 516, 534, 538, 562.

        As the ALJ also discussed, records from the Doleys Clinic reflect that Booth

had a significant reduction in pain with medication. R. 77. Indeed, in January 2018,

Booth reported he was “80% better” and could “function around the home,” but was

unable “to work productively at any full-time occupation.”1 R. 428, 453-54. Then,

in March and June 2018, Booth reported that he was still “80% improved from

baseline on his current treatment plan” and that with medication he was “able to

perform housekeeping tasks and work.” R. 447, 452. But, Booth’s ability to

function regressed briefly after Dr. Doleys and Dr. Christopher Hill noted that Booth

was taking his medication more often than prescribed. Consequently, Dr. Hill

adjusted the medication in August 2018 by discontinuing the prescription for

Percocet and starting Booth instead on oxycodone and a Butrans patch. R. 517, 520.

One month later, Booth continued to report he was “80% improved from baseline

on his current treatment plan,” though his treatment notes do not reflect whether he




1
  The record states, “He is able to function around the home but on able [sic] to work productively
at any full-time occupation.” R. 428. But, the record is accompanied with a disclaimer that a voice
recognition software was used in the creation of the record. Id. Thus, the statement that Booth
was “on able” to work almost certainly reflect that Booth was unable to work.


                                                10
        Case 2:20-cv-00537-AKK Document 17 Filed 08/02/21 Page 11 of 16




could still perform work. R. 563. Two months after the medication change, Booth

reported that he was only 50% improved with current treatment, and Dr. Hill then

discontinued the oxycodone and increased the prescription for a Butrans patch. R.

540. After the change, in November 2018, Booth’s most recent visit to the Doleys

Clinic during the relevant time, Booth reported that he was only 25% improved on

his current treatment plan and that the Butrans patch did not manage his pain as well

as the Percocet. R. 535. As a result, Dr. Hill restarted Booth’s prescription for

Percocet. R. 535. In light of this change and Booth’s earlier reports while taking

Percocet, the ALJ concluded that the change would significantly alleviate Booth’s

pain.2 See R. 78.

       To be sure, the ALJ failed to note that Booth consistently rated his pain as

ranging from a two to a seven or eight on a ten-point scale, R. 325-26, 444, 449, 453,

514, 532, 537, 560, and on November 5, 2018, Booth reported that his pain ranged

from six to nine on a ten-point scale when he was not taking Percocet, R. 532. The

ALJ also did not mention that doctors at the Doleys Clinic observed that in July

2017, Booth “had a slight limp favoring the right leg,” adjusted his position during


2
  There are no records from the relevant time to show how the medication change actually impacted
Booth’s condition. Records submitted to the Appeals Council reveal that in August 2019, Booth
reported to Dr. Doleys that his pain level ranged from a four to an eight on a ten-point scale, and
Dr. Doleys observed that Booth had a slight limp favoring his right leg, adjusted his position from
time to time during the interview as though uncomfortable, and was slow getting up from a seated
position. R. 9. There is nothing, however, in this entry to suggest that the Percocet medication
had failed to revert Booth back to his earlier report that he was able to perform household tasks
and work when on Percocet.


                                                11
       Case 2:20-cv-00537-AKK Document 17 Filed 08/02/21 Page 12 of 16




the interview, and had “some weakness in the right leg and the musculature seem

somewhat smaller,” and Dr. Doleys “suggested [Booth] apply[] for Social Security

disability” because “[h]is condition is likely to continue to deteriorate,” R. 324-25;

in January 2018, Booth was slow getting up from a seated position, R. 453; and in

July 2018, Booth “adjusted his position regularly as though to accommodate for the

pain,” R. 519. This failure, however, is harmless as it is based on treatment notes

that pre-date or conflict with the physicians’ observations of Booth and Booth’s own

reports that he was 80% improved and could work.

      The results of Booth’s two MRIs also do not undermine the ALJ’s findings.

See R. 77. The first MRI in March 2017 revealed a mild disc bulge at L3-4, a

moderate disc bulge at L4-5 with “severe neural foraminal canal encroachment on

the right probably causing some degree of nerve impingement,” and mild disc bulge

at L5-S1 with probably nerve impingement. R. 232. Dr. Doleys noted that this MRI

revealed “progression in [Booth’s] spinal disease process” and that Booth had

“significant stenosis at L4 and L5.” R. 325. Then, over a year later, in July 2018,

Dr. Doleys recommended that, in light of “changes in symptoms,” Booth return to

his orthopedic doctor for an updated consultation regarding surgery. R. 519-20.

And, Booth’s orthopedic doctor, Dr. Spain Hodges, ordered an MRI on August 14,

2018, which revealed “degenerative disc disease and spondylosis L4/L5 and L5/S1.”

R. 528-29. As the ALJ noted, however, Dr. Hodges found that the “findings appear



                                          12
         Case 2:20-cv-00537-AKK Document 17 Filed 08/02/21 Page 13 of 16




stable compared to [Booth’s] previous” MRI in March 2017, R. 528-29; see also R.

77. Still, Dr. Hodges reported that “given the long-standing nature of [Booth’s]

symptoms and failure to improve conservatively . . . it would be reasonable to go

ahead and proceed with a spinal fusion L4-5 and L5-S1,” but that he is “unable to

completely anticipate [Booth] being pain-free” and that the likelihood of Booth

“getting [] off of narcotic pain medication is relatively low.”3 R. 530; see also R.

77. While Booth contends that Dr. Booth’s report supports his disability contention,

an ongoing need for pain medication is far different than a statement that Booth is

unable to function because of his medical condition. Consequently, this report, even

if Booth is correct that the ALJ failed to consider it, does not show that the ALJ

erred.

         Indeed, in spite of the disc bulges and stenosis revealed by Booth’s 2017 MRI,

at a consultative exam with Dr. Dallas M. Russell on September 20, 2017, Booth

had a normal range of motion in his cervical and dorsolumbar spine on exam and

Booth’s straight leg raise testing was negative. R. 412, 416. While Dr. Russell noted

that Booth had tenderness in his back and LS paraspinal muscles, he also observed

that Booth did not have difficulty getting on and off the exam table, had a normal

gait and station, and could squat, heel/toe walk, and tandem walk. R. 416. Finally,


3
 Booth contends that Dr. Hodges “basically encouraged [him] not to” have the surgery by telling
Booth that the surgery “would help temporarily” and that he would eventually have to have surgery
on the vertebrae above the fusion site. See R. 30-31.


                                               13
        Case 2:20-cv-00537-AKK Document 17 Filed 08/02/21 Page 14 of 16




during a visit to St. Vincent’s East Emergency Department on May 31, 2018 for high

fever and nausea, Zachary C. McCoy, CRNP noted on physical exam that Booth had

normal range of motion in his back and no tenderness.4 R. 489.

       To close, it is clear from the record that Booth repeatedly reported significant

amounts of pain, which he has had for years. Still, credibility determinations are the

province of the ALJ. Wilson v. Heckler, 734 F.2d 5513, 517 (11th Cir. 1984). And,

although the ALJ did not mention all aspects of the medical records in his decision,

he was not required to do so, and the ALJ’s discussion of Booth’s medical records

was sufficient to show that “the ALJ considered [Booth’s] medical condition as a

whole.” See Dyer, 395 F.3d at 1212. Moreover, the medical records discussed above

provide substantial support for the ALJ’s finding that Booth’s subjective testimony

about the limiting effects of his back pain was not consistent with the objective

medical evidence. See R. 77. Thus, in light of the substantial deference owed to the

Commissioner’s decision, see Dyer, 395 F.3d at 1212, the court affirms the ALJ’s

ruling discounting Booth’s subjective accounts of pain.

                                               B.

       Next, Booth challenges the ALJ’s findings related to Booth’s daily activities.

The ALJ found that Booth “reported he can do light chores, hunt a few times a year,

4
  Booth reported to Mr. McCoy that he had a pain level of seven. R. 510. It is not clear from the
records if that pain related only to Booth’s nausea and fever, but the records from St. Vincent’s
East do not mention Booth’s back condition or degenerative disc disease. See R. 469-510.



                                               14
        Case 2:20-cv-00537-AKK Document 17 Filed 08/02/21 Page 15 of 16




prepare simple meals, and [is] independent with personal care[,]” and that Booth

“alleged he can walk for only 300 yards and pay attention for only a few minutes,

yet he can go hunting, follow instructions, go to church, go to the doctor’s office,

and go grocery shopping, all of which require him to walk more than 300 yards.” 5

R. 80. Booth contends that the ALJ’s finding improperly discredits the limitations

Booth reported regarding his activities. Doc. 14 at 13-15.

       As Booth points out, the ALJ did not mention that Booth indicated that he can

do light cleaning for only twenty minutes, only cook frozen dinners that take five

minutes to prepare, and getting dressed is painful for him. R. 77, 177-78. The ALJ

also failed to mention that Booth limits his church attendance to one or two times a

month for one hour, goes to the doctor’s office only once a month, and can hunt only

once or twice a year for two to three hours. R. 77, 180. Nevertheless, those

omissions are not error because the ALJ does not have to mention every piece of

evidence in his decision. See Dyer, 395 F.3d at 1212. Moreover, the ALJ correctly

noted that Booth’s reports that he can hunt, even once or twice a year, and can go

grocery shopping with his wife once a week for more than one hour at a time reflect

that Booth can walk more than 300 feet, or more than 300 yards. See R. 77, 179-80.

And, critically, as the Commissioner points out, the ALJ did not rely solely on



5
 The ALJ’s statement contains a scrivener’s error because Booth actually alleged that he can walk
only 300 feet before he has to rest. See R. 181.


                                                15
       Case 2:20-cv-00537-AKK Document 17 Filed 08/02/21 Page 16 of 16




Booth’s self-reported activities in his decision to discount Booth’s subjective

testimony, see doc. 16 at 13, and the medical records discussed above provide

substantial evidence to support the ALJ’s decision.

                                        VI.

      For the reasons discussed above, the ALJ applied the correct legal standards

and substantial evidence supports his decision. Consequently, the Commissioner’s

final decision is due to be affirmed, and the court will issue a separate order in

accordance with this opinion.

      DONE the 2nd day of August, 2021.


                                      _________________________________
                                               ABDUL K. KALLON
                                        UNITED STATES DISTRICT JUDGE




                                         16
